United States Court of Appeals
                      For the First Circuit




No. 08-1459

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                          ADAM A. STONE,

                      Defendant, Appellant.



                           ERRATA SHEET


     The opinion of this Court issued on August 5, 2009, is amended
as follows:

     On page 13, footnote 7, line 6, delete the quotation mark
between "15" and "and".